DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 30-45 in the reply filed on July 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	It is noted that claim 1 mentions “fluid volumes” (see also claim 45) and “an exchangeable piston-cylinder unit….” However neither is positively claimed as structural elements of the dispenser of claim 30. They are considered as materials and/or articles worked upon. The phrase “releasably connectable” is directed to what is possible between the piston actuator and piston that is not positively claimed as element of the invention of claim 30. 
	In claim 30, it appears as if the term “and” is missing after the phrase, “fluid volumes,” and before next paragraph (that provides for the last structural element of the dispenser) beginning with “a position determining device….”
 	Although the “to determine a distance traveled….” clause does not further structurally limit the invention and nothing is required to travel any distance, it is noted that the claim does not provide for any mention of any element traveling any distance. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of which” in claim 38 and “by means of the position determining device”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 35-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claims 30 and 45, it is unclear what is the structural nexus, connectivity required between each of the positively claimed elements because each of the positively claimed elements are not claimed as, required to be structurally connected to at least one other positively claimed element to establish a single apparatus (a dispenser). As presently drafted, the claim provides for a group of unconnected structures (parts). A list of unconnected parts does not define a single dispenser. 
As to claim 35, it is unclear what is meant by the phrase “with at least one sensor”. It is presumed that applicant intends for the second position is a position sensor comprising at least one sensor. It is unclear what the pronoun “its” is intended to reference. 
Claims 36-37 recite the limitation "the position of the second position element".  There is insufficient antecedent basis for this limitation in the claims.
As to claim 38, it is unclear what is meant by the phrase, “by means of which”. It is unclear what is being referenced by the term “means”. 
Claim 38 recites the limitation "the revolutions of a motor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. If applicant intends for the dispenser to comprise a motor and for such motor to be structurally connected to the piston actuator, then it is suggested that the claim clearly provide for such. 
Claims 38-39 recites the limitation "the piston traveled by the piston" in lines.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the “when” clause is directed to a conditional action/step that is never required to occur. The claims are directed to an apparatus not a process of use. Furthermore, as noted above the exchangeable piston-cylinder unit (piston and cylinder) is not a positively claimed element of the invention. There is no requirement for the dispenser to ever be used with any other structures that are not positively claimed elements of the instant invention. Therefore, it is unclear how each of the claims further structurally limit the invention.
It is unclear what is considered “distance resolution” because it is not defined in the claim nor specification. It is unclear how claim 40 further structurally limits the invention because “distance resolution” is not structure. The claim does not provide for any additional structural element nor further structurally limits any prior positively claimed element.
It is unclear how claims 41-42 further structurally limits the invention of claim 30, because the claims do not provide for any additional structural element nor further structurally limit and previous positively claimed element. Instead the claims are directed to the entire invention, the dispenser. It is unclear how one can define the entire invention relative to the entire invention. Furthermore, it is noted “a variably reversible stroke” is not structure. Nothing is required to be “stroked” in no relative direction of anything. There is no basis provided for what is considered reverse. It is noted that the phrase, a variably reversible stroke, is not defined in the claim. It is unclear what is a variably reversible stroke and a variable reversal stroke” and if they are one in the same.  Additionally, it is noted that “a starting point” is not defined as being any structure, nor what is a starting point. Nothing has to be started…starting point of what for what? The claims are directed to an apparatus not a method use.
It is unclear how claim 43 further structurally limits the invention because the claim does not provide for any additional structural element nor further structurally limits any prior positively claimed element. The a piston-side reference point is not defined as being any structural element of the invention. The for determining clause is directed to a conditional process step. There is no requirement for the dispenser to ever be used with connected to the unclaimed piston-cylinder unit. The claims are directed to an apparatus not a method use.
As to claim 44, it is noted that the phrase “which, in a connected state of said piston-cylinder unit on said housing, is introducible at least in part in an axial direction into an axially aligned recess in an end face of the piston,” does not provide for any structural limitation. The phrase is directed a conditional process step. There is no requirement for the dispenser to ever be used with connected to the unclaimed piston-cylinder unit. The claims are directed to an apparatus not a method use. It is unclear what is structurally meant “an axially aligned recess”. It is noted that the term aligned is subjective and there is no relative structural basis provided that is recited for the unclaimed recess to be subjectively aligned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-31, 35-43, and 45 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Conely US 5,998,218.
Conely discloses a dispenser for taking up and discharging fluid volumes to which a piston-cylinder unit 30, which is in the form of an exchangeable part and has a piston 34 and a cylinder 42, can be releasably attached (column 6, lines 11-13, figure 3), wherein the dispenser has a housing 12 and a device for incremental distance measurement that is designed such that, when there is relative movement between the piston and the cylinder, the distance travelled by the piston relative to the housing of the dispenser can be determined incrementally (column 13, lines 16-23), wherein the dispenser has a piston actuation member 26 which can be releasably connected to the piston 34 such that the piston 34 can be move d by means of the piston actuation member 26 in order to take up and/or discharge fluid volumes, the dispenser has a position determining device which has a first position element 122, 124 and a second position element 116, the first position element 122, 124 is fixed in or on the housing of the dispenser and the second position element 116 is coupled so as to be able to move with the piston actuation member 26 and the position determining device is designed for detecting the position of the second position element 116 (column 6, lines 19-29).
As to claim 31, the referenced discloses a maker (magnet) and sensors 122,124 (position indicators). (column 8, lines 46-64 and figure 10.)
As to claims 32 and 35, the electronic pipette include circuit boards, and electronics and display 112. (column 7, lines 34-44; column 8, line 12 and 60).
As to claims 36-38, the pipette employs inductive detection by means of a rotation and the measurement device. (column 3, lines 7-8; column 4, lines 9-11; column 10, lines 44-49)
As to claims 39-43 the device includes a position determining device. A "zero position" is a reference/starting point. (Column 12, lines 15-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conely as applied above and in view of Reichmuth, US 2018/0169647.
Conely does not disclose a coil or capacitor. 
Reichmuth discloses a pipette in which a position of a drive element is detected by means of a capacitive sensor that has at least one first capacitor plate arranged on a displacement element of the displacing means, and at least one second condenser plate fixedly arranged in the housing. (paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position detecting device of Conely to include a capacitor such as taught by Reichmuth to measure positions of the piston. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798